 1
 2                                                       JS -6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11 MARK MELDRUM PhD; 2533695                Case No. 8:19-CV-01541-JVS-KES
   ONTARIO LTD. Canada business
12 corporation, d/b/a markmeldrum.com       [U.S.D.J. James V. Selna, Dept 10C]
13                                          ORDER RE: DISMISSAL
                     Plaintiffs,
14                                          Complaint Filed: August 8, 2019
               vs.                          Trial Date:      November 10, 2020
15
16 BILL CAMPBELL III
17                   Defendant.
18 AND RELATED COUNTERCLAIM
19
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28
                                   ORDER RE: DISMISSAL
1          IT IS HEREBY ORDERED:
2          1.   This case is dismissed in its entirety, with prejudice, as to all parties, all
3 claims, and all counterclaims, and each party shall bear its own attorney’s fees and
4 costs.
5
6
7
8 Dated: March 24, 2020                             ___________________________
                                                    Hon. James V. Selna
9                                                   U.S. District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
                                STIPULATION RE: SETTLEMENT
